COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Stinal Atkins v. Bernard Schultz, Schultz & Schultz, Rodrigo
                          Suarez Rodas, Joseph Benard Schultz and Baur, Bergstrom &
                          Winter LLP

Appellate case number:       01-16-00864-CV

Trial court case number:     2013-31227

Trial court:                 165th District Court of Harris County

       This Court was advised that appellant has not made arrangements to pay for the
clerk’s record. In response to our notice that appellant needed to pay for the clerk’s record
and appellate filing fees, appellant filed a motion for an extension to file his brief, a motion
to proceed as a pauper, and a motion for extension of time to file a motion to proceed as a
pauper. Within his motion, appellant states that the trial court previously granted
appellant’s “motion to proceed in Forma Pauperis.” Absent a record containing documents
concerning indigence, we are unable to determine if appellant is entitled to proceed without
payment of costs. See TEX. R. APP. P. 20.1(f).

       Accordingly, the District Clerk is directed to file, within 10 days of the date of this
order, by preparing, certifying, and filing with this court a supplemental clerk’s record,
containing appellant’s affidavit(s) of indigence, contest(s) to appellant’s affidavits of
indigence, and any trial court orders ruling on contests to appellant’s affidavits of
indigence. See TEX. R. APP. P. 34.5(c).

       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually


Date: February 7, 2017